Case 1:19-cv-00286-RJJ-PJG ECF No. 5 filed 04/16/19 PageID.150 Page 1 of 6




           IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF MICHIGAN

MELISSA BUCK; CHAD BUCK;
and SHAMBER FLORE;
ST. VINCENT CATHOLIC
CHARITIES,

       Plaintiffs,                      No. 1:19-cv-00286

  v.                                    HON. ROBERT J. JONKER

ROBERT GORDON, in his official
capacity as the Director of the       Oral Argument Requested
Michigan Department of Health
and Human Services; HERMAN
MCCALL, in his official capacity
as the Executive Director of the
Michigan Children’s Services
Agency; DANA NESSEL, in her
official capacity as Michigan
Attorney General; ALEX AZAR, in
his official capacity as Secretary of
Health and Human Services;
UNITED STATES DEPARTMENT
OF HEALTH AND HUMAN
SERVICES,

       Defendants.




   PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION




                                    1
 Case 1:19-cv-00286-RJJ-PJG ECF No. 5 filed 04/16/19 PageID.151 Page 2 of 6




     Pursuant to Federal Rule of Civil Procedure 65(a) and W.D. Mich.

L. Civ. R. 7.2, Plaintiffs move this Court for a preliminary injunction. In

support of that motion, Plaintiffs state:

  1. Plaintiffs have demonstrated a likelihood of success on the merits

of their claims under the Free Exercise Clause, Free Speech Clause, and

the Religious Freedom Restoration Act, 42 U.S.C. 2000bb.

  2. Absent injunctive relief, Plaintiffs will suffer irreparable harm in

the form of deprivation of constitutional and statutory rights, the loss of

contracts and licenses which allow them to engage in the religious

exercise of serving children in Michigan’s child welfare system, loss of the

ability to care for additional foster and adoptive children, the loss of

critical support that foster families rely on, and potential closure of the

agency’s foster and adoption programs.

  3. The injunction is in the public interest. Michigan has a chronic need

for more foster and adoptive homes and has recognized that its interests

are best served by having a diversity of child-placing agencies able to

serve children. It is in the public interest to serve children in the child

welfare system and to continue a status quo that has existed for many

years.


                                     2
 Case 1:19-cv-00286-RJJ-PJG ECF No. 5 filed 04/16/19 PageID.152 Page 3 of 6




  4. The balance of the equities favors Plaintiffs. Plaintiffs provide

crucial services to children and families, and the loss of those services

would strain an already overstressed child welfare system. Michigan has

not previously taken adverse action against Plaintiffs in its many years

of contracting with St. Vincent, so cannot claim to be harmed by

maintaining the status quo.

  5. Pursuant to Local Civil Rule 7(d), Plaintiffs contacted the named

defendants via email seeking concurrence. Oral argument is requested

on this motion because of the complex legal issues involved in this case.

  Therefore, Plaintiffs respectfully request that the Court enter an

  order:

     1. Enjoining Defendants Gordon, McCall, and Nessel, their agents,

        employees, and those acting in concert with them not to

        terminate or suspend performance of their contracts with St.

        Vincent Catholic Charities, decline to renew those contracts, nor

        take any other adverse action against St. Vincent Catholic

        Charities for engaging in protected speech and religious exercise,

        including continuing to refer couples to other agencies when St.

        Vincent cannot assist those couples due to its religious beliefs.


                                     3
 Case 1:19-cv-00286-RJJ-PJG ECF No. 5 filed 04/16/19 PageID.153 Page 4 of 6




     2. Enjoining Defendant Azar from taking any enforcement action

        under 45 CFR 75.300(c) based upon St. Vincent’s protected

        speech and religious exercise or upon Michigan’s actions to

        accommodate such protected speech and religious exercise.



Dated: April 16, 2019              Respectfully submitted,
                                  /s/ Lori Windham
                                  Lori Windham
                                  Mark Rienzi*
                                  Nicholas Reaves*
                                  The Becket Fund for Religious Liberty
                                  1200 New Hampshire Ave. NW, Suite
                                  700
                                  Washington, DC 20036
                                  Telephone: (202) 955-0095
                                  Facsimile: (202) 955-0090

                                   William R. Bloomfield (P68515)
                                   Catholic Diocese of Lansing
                                   Lansing, Michigan 48933-1122
                                   (517) 342-2522
                                   wbloomfield@dioceseoflansing.org

                                   Counsel for Plaintiffs
                                   *Admission pending




                                     4
 Case 1:19-cv-00286-RJJ-PJG ECF No. 5 filed 04/16/19 PageID.154 Page 5 of 6




                     CERTIFICATE OF SERVICE

     I hereby certify that on April 16, 2019, I electronically filed the

above document(s) with the Clerk of the Court using the ECF System. I

also certify that I sent true and correct copies of the forgoing motion and

related documents by overnight commercial carrier to be retrieved by the

carrier on April 17, 2019 to the following:

     Mr. Robert Gordon
     Director
     Michigan Department of Health & Human Services
     333 S. Grand Ave
     P.O. Box 30195
     Lansing, Michigan 48909

     Mr. Herman McCall
     Executive Director, Michigan Children’s Servs. Agency
     Michigan Department of Health & Human Services
     333 S. Grand Ave
     P.O. Box 30195
     Lansing, Michigan 48909

     Ms. Dana Nessel
     Michigan Attorney General
     G. Mennen Williams Building
     525 W. Ottawa Street
     P.O. Box 30212
     Lansing, MI 48909

     Mr. Alex M. Azar II
     Secretary
     (separate copies sent to Defendant Azar and Defendant
     Department itself)
     U.S. Department of Health and Human Services

                                     5
Case 1:19-cv-00286-RJJ-PJG ECF No. 5 filed 04/16/19 PageID.155 Page 6 of 6




    200 Independence Avenue, S.W.
    Washington, D.C. 20201



                                  /s/ Lori Windham
                                  Lori H. Windham
                                  Mark L. Rienzi*
                                  Nicholas R. Reaves*
                                  Counsel for Intervenor-Defendants
                                  The Becket Fund for Religious Liberty
                                  1200 New Hampshire Ave. NW, Suite
                                  700 Washington, DC, 20036
                                  Tel.: (202) 955-0095
                                  Fax: (202) 955-0090
                                  mrienzi@becketlaw.org

                                  Counsel for Plaintiffs
                                  *Admission pending




                                    6
